United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2827
                                   ___________

Jerome E. Watts-El,                       *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the Southern
                                          * District of Iowa.
John Mathes, Warden; Jim Helling,         *
Deputy Warden; John Emmitt,               *      [UNPUBLISHED]
Security Director; Gilbert, Officer,      *
                                          *
             Appellees.                   *
                                     ___________

                             Submitted: February 5, 2009
                                Filed: February 10, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, Iowa inmate Jerome E. Watts-El (Watts-El)
claimed, in relevant part, that defendants denied him court access by destroying his
legal papers. See Watts-El v. Mathes, 51 Fed. Appx. 609, 610 (8th Cir. 2002)
(unpublished per curiam) (remanding for development of record on denial-of-court-
access claim). After an evidentiary hearing in the district court,1 judgment was


      1
      The Honorable Thomas J. Shields, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
entered in favor of defendants based on evidence that (1) legitimate penological
interests in safety, security, sanitation, and space limits supported the prison policy
limiting an inmate to two boxes of property; (2) inmates could choose to have any
property in excess of the allowable amounts mailed out, donated, or destroyed; and
(3) Watts-El did not comply with directives from prison officials which would have
afforded him an opportunity to examine and keep some of his property and retain any
portion over the limit by mailing it to a relative. The court further stated that Watts-El
failed to present sufficient evidence showing the destruction of his property resulted
in an actual injury. Watts-El appeals.

       Upon careful review, see Choate v. Lockhart, 7 F.3d 1370, 1373 & n.1 (8th Cir.
1993) (determining that, following a pretrial evidentiary hearing when there has been
no jury demand, the district court’s factual findings are reviewed for clear error and
its legal conclusions de novo), we conclude defendants were entitled to judgment, see
Cody v. Weber, 256 F.3d 764, 769 (8th Cir. 2001) (deciding that an inmate’s right of
access to the courts must be balanced against the institution’s legitimate interests);
Smith v. Boyd, 945 F.2d 1041, 1043 (8th Cir. 1991) (concluding a denial-of-court-
access claim was meritless where the detainee “failed to allege how he was prejudiced
by any of defendants’ acts”).

      We affirm. See 8th Cir. R. 47B. We deny Watts-El’s pending motions.
                     ______________________________




consent of the parties pursuant to 28 U.S.C. § 636(c).
                                           -2-